DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokuo et. al (US 2006/0070255 A1).
With respect to claim 1 Kokuo discloses a liquid fuel air heater comprising:
a housing [see Fig. 3] defining a motor housing portion [reference character 3 in Fig. 3] and a grip portion [reference character 5 in Fig. 3] extending from the motor housing portion;
an electric motor [reference character 19 in Fig. 3] positioned in the motor housing portion;
a combustion chamber [reference character 11 in Fig. 3] at least partially positioned within the motor housing
portion;
a fan driven [reference character 23 in Fig. 3] by the motor when activated for generating an axial airflow through the combustion chamber; and
a battery pack containing a plurality of battery cells [reference character 27 in Fig. 3] connected to each other in a series or parallel arrangement, the battery pack being removably coupled to the grip portion of the housing for supplying power to the motor [paragraph 0047].
With respect to claim 2 Kokuo discloses a liquid fuel container [reference character 23 in Fig. 3] for providing liquid fuel to the combustion chamber.
With respect to claim 3 Kokuo discloses a control valve [reference character 31 in Fig. 3] to alternatively permit or prevent the flow of liquid fuel from the liquid fuel container to the combustion chamber.
With respect to claim 4 Kokuo discloses that the control valve is a solenoid actuated valve [see magnet unit, reference character 35 in Fig. 3].
With respect to claim 5 Kokuo discloses an ignitor [reference character 9 in Fig. 3] configured to ignite liquid fuel in the combustion chamber.
With respect to claim 6 Kokuo discloses an actuator [reference character 33 in Fig. 3] moveable between a first position in which the motor is off and the control valve is closed and a second position, wherein the actuator biased to the first position, and wherein when the actuator is in the second position for a predetermined period of time, the control valve is opened, the ignitor creates sparks to ignite liquid fuel in the combustion chamber, and the motor is activated [the micro-switch is activated initiating the motor, paragraph 0049, the operating lever is depressed initiating the flow of gas, paragraph 0050, the ignition knob is depressed in initiating combustion, paragraph 0054].
With respect to claims 7-8 Kokuo discloses that after the control valve is opened, if a temperature of the combustion chamber is below a threshold temperature for a second predetermined period of time, the control valve is closed [paragraph 0074].
With respect to claim 9 Kokuo discloses that after the control valve is opened, if a temperature of the combustion chamber is greater than or equal to the threshold temperature for a predetermined period of time, the control valve is kept open [paragraph 0069].

Claim(s) 22-24 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnema et. al (US 5,857,262).
With respect to claim 22 Bonnema discloses moving an actuator from a first position to a second position a first instance [see “switch turned on” in Fig. 6]; initiating a first timer in response to the actuator reaching the second position [see switch denouncing sequence in Fig. 6, the control sequence would inherently take some amount of time]; following expiration of the first timer, detecting whether the actuator is in the first position or the second position [see “switch debounced on?” in Fig. 6];

directing an electrical current to an ignitor in the combustion chamber to ignite the fuel in the combustion chamber [column 8 line 1]; and
activating a motor to drive a fan [see Fig. 8A “turn on fan”] for generating an axial airflow through the combustion chamber, which is heated by the combusting fuel and discharged from the combustion chamber.
With respect to claim 23 Bonnema discloses initiating a second timer [see Fig. 8B “10 second have passed…”],
following expiration of the second timer, detecting whether a temperature of combustion chamber is less than a threshold temperature [see Fig. 8B “if temp ever exceeded 100...is temp currently below 80” proceed to “yes”];
following detection of the combustion chamber temperature being less than the threshold temperature, closing the control valve; and deactivating the motor [see “Flame out” in Fig. 8B and 9B].
With respect to claim 24 Bonnema discloses initiating a second timer [see Fig. 8B “10 second have passed…”];
following expiration of the second timer, detecting whether a temperature of combustion chamber is greater than or equal to a threshold temperature [see Fig. 8B “if temp ever exceeded 100...is temp currently below 80” proceed to “no”]:
following detection of the combustion chamber temperature being greater than or equal to the threshold temperature, maintaining the control valve in an open state; and maintaining activation of the motor.
With respect to claim 26 Bonnema discloses following maintaining the control valve in an open state and maintaining activation of the motor, detecting whether the temperature of combustion chamber is greater than or equal to the threshold temperature; following detection of the combustion chamber temperature being greater than or equal to the threshold temperature, maintaining the control valve in an open state; and maintaining activation of the motor [see rejection for claim 24 and Fig.8B flow chart return path to Fig. 8A].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokuo et. al (US 2006/0070255 A1) in view of Bousfield (US 2006/0236557 A1).
With respect to claim 10 Kokuo discloses that after the control valve is opened if the temperature of the combustion chamber is greater than or equal to the threshold temperature for the predetermined period of time, the controller keeps the control valve open in response to receiving the input [paragraph 0069].
Kokou does not disclose a thermocouple configured to produce a voltage that is proportional to the temperature of the combustion chamber and provided as an input to a controller.
Bousfield discloses a fuel fired hair drier that includes a thermocouple [reference character 1020 in Fig. 14 and paragraph 0110] that is “…disposed in the burner assembly near the gas outlet port to monitor the temperature in this combustion chamber.  This sensor is primarily for detecting whether the ignition of the gas and the burning thereof are within acceptable conditions” [paragraph 0110]. ‘
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hair drier taught by Kokuo by monitoring the temperature of the combustion chamber using a thermocouple, as taught by Bousfield, since thermocouples are exceedingly well known in the art and therefore it would have been obvious to try using a thermocouple since it would produce very predictable results with a high expectation of success. Note that Kokuo is silent as to what type of sensor measures the combustion chamber temperature.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokuo et. al (US 2006/0070255 A1) in view of Powerblanket (https://www.amazon.com/Powerblanket-PBL20-Cylinder-Propane Charcoal/dp/B00PKKHC2Y/ref=sr_1_2?dchild=1&keywords=propane%2Btank%2Bblanket&qid=1623860553&sr=8-2&th=1, first one sale in 2014).
With respect to claim 11 Kokuo does not disclose a heating blanket in thermal contact with and at least partially surrounding the liquid fuel container, wherein the heating blanket, when activated, increases a temperature of the liquid fuel container.
Powerblanket discloses a blanket for wrapping around liquefied gas cylinders that maintains an optimum cylinder temperature in order to "…keep your pressure up and reduce the frequency of cylinder refills…” [pp. 5 of Powerblanket].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hair dryer taught by Kokuo bv providing a heating blanket around the liquefied gas cylinder, as taught by Powerblanket, in order to "…keep your pressure up and reduce the frequency of cylinder refills…” [pp. 5 of Powerblanket].
With respect to claim 12 the combination of Kokuo and Powerblanket disclose that the heating blanket is activated when the temperature of the liquid fuel container falls below a threshold temperature [Powerblanket discloses that the blanket temperature is thermostatically controlled, see table on pp. 4 of Powerblanket].

Claims 13-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokuo et. al (US 2006/0070255 A1) in view of Powerblanket (https://www.amazon.com/Powerblanket-PBL20-Cylinder-Propane Charcoal/dp/B00PKKHC2Y/ref=sr_1_2?dchild=1&keywords=propane%2Btank%2Bblanket&qid=1623860553&sr=8-2&th=1, first one sale in 2014).
With respect to claim 13 Kokuo discloses a liquid fuel air heater comprising:
a housing [see Fig. 3] defining a motor housing portion [reference character 3 in Fig. 3];
an electric motor [reference character 19 in Fig. 3] positioned in the motor housing portion,
a combustion chamber [reference character 11 in Fig. 3] at least partially positioned within the motor housing portion,
a fan [reference character 23 in Fig. 3] driven by the motor when activated for generating an axial airflow through the combustion chamber;
a liquid fuel container [reference character 23 in Fig. 3] at least partially positioned in the housing for providing liquid fuel to the combustion chamber.
Kokuo does not disclose a heating blanket in thermal contact with and at least partially surrounding the liquid fuel container, wherein the heating blanket, when activated, increases the temperature of the liquid fuel container.
Powerblanket discloses a blanket for wrapping around liquefied gas cylinders that maintains an optimum cylinder temperature in order to "…keep your pressure up and reduce the frequency of cylinder refills…” [pp. 5 of Powerblanket].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hair dryer taught by Kokuo bv providing a heating blanket around the liquefied gas cylinder, as taught by Powerblanket, in order to "…keep your pressure up and reduce the frequency of cylinder refills…” [pp. 5 of Powerblanket].
With respect to claim 14 the combination of Kokuo and Powerblanket disclose that the heating blanket is activated when the temperature of the liquid fuel container falls below a threshold temperature [Powerblanket discloses that the blanket temperature is thermostatically controlled, see table on pp. 4 of Powerblanket].
With respect to claim 15 Kokuo discloses a grip portion [reference character 5 in Fig. 3] extending from the motor housing portion.
	With respect to claim 16 Kokuo discloses a battery pack containing a plurality of battery cells [reference character 27 in Fig. 3] connected to each other in a series or parallel arrangement, the battery pack being removably coupled to the grip portion of the housing for supplying power to the motor [paragraph 0047].
With respect to claim 17 Kokuo discloses an ignitor [reference character 9 in Fig. 3] configured to ignite liquid fuel in the combustion chamber. Koku further discloses a control valve [reference character 31 in Fig. 3] to alternatively permit or prevent the flow of liquid fuel from the liquid fuel container to the combustion chamber.
With respect to claim 18 Kokuo discloses an actuator [reference character 33 in Fig. 3] moveable between a first position in which the motor is off and the control valve is closed and a second position, wherein the actuator biased to the first position, and wherein when the actuator is in the second position for a predetermined period of time, the control valve is opened, the ignitor creates sparks to ignite liquid fuel in the combustion chamber, and the motor is activated [the micro-switch is activated initiating the motor, paragraph 0049, the operating lever is depressed initiating the flow of gas, paragraph 0050, the ignition knob is depressed in initiating combustion, paragraph 0054].
With respect to claim 19 Kokuo discloses that after the control valve is opened, if a temperature of the combustion chamber is below a threshold temperature for a second predetermined period of time, the control valve is closed [paragraph 0074], and if the temperature of the combustion chamber is greater than or equal to the threshold temperature for the second predetermined period of time, the control valve is kept open [paragraph 0069].
With respect to claim 21 Kokuo discloses that after the control valve is opened, if a temperature of the combustion chamber is below a threshold temperature for a predetermined period of time, the control valve is closed [paragraph 0074], and if the temperature of the combustion chamber is greater than or equal to the threshold temperature for the predetermined period of time, the control valve is kept open [paragraph 0069]. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokuo et. al (US 2006/0070255 A1) in view of Powerblanket (https://www.amazon.com/Powerblanket-PBL20-Cylinder-Propane Charcoal/dp/B00PKKHC2Y/ref=sr_1_2?dchild=1&keywords=propane%2Btank%2Bblanket&qid=1623860553&sr=8-2&th=1, first one sale in 2014), as applied to claim 19, and further in view of Bousfield (US 2006/0236557 A1).
With respect to claim 10 the combination of Kokuo and Powerblanket discloses that after the control valve is opened if the temperature of the combustion chamber is greater than or equal to the threshold temperature for the predetermined period of time, the controller keeps the control valve open in response to receiving the input [paragraph 0069].
Kokou does not disclose a thermocouple configured to produce a voltage that is proportional to the temperature of the combustion chamber and provided as an input to a controller.
Bousfield discloses a fuel fired hair drier that includes a thermocouple [reference character 1020 in Fig. 14 and paragraph 0110] that is “…disposed in the burner assembly near the gas outlet port to monitor the temperature in this combustion chamber.  This sensor is primarily for detecting whether the ignition of the gas and the burning thereof are within acceptable conditions” [paragraph 0110]. ‘
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the hair drier taught by Kokuo by monitoring the temperature of the combustion chamber using a thermocouple, as taught by Bousfield, since thermocouples are exceedingly well known in the art and therefore it would have been obvious to try using a thermocouple since it would produce very predictable results with a high expectation of success. Note that Kokuo is silent as to what type of sensor measures the combustion chamber temperature.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonnema et. al (US 5,857,262) in view of Kokuo et. al (US 2006/0070255 A1).
With respect to claim 25 Bonnema discloses initiating a second timer [see Fig. 8B “10 second have passed…”],
following expiration of the second timer, detecting whether a temperature of combustion chamber is less than a threshold temperature [see Fig. 8B “if temp ever exceeded 100...is temp currently below 80” proceed to “no”];
following detection of the combustion chamber temperature being less than the threshold temperature, closing the control valve; and deactivating the motor [see “Flame out” in Fig. 8B and 9B].
Bonnema does not disclose that the deactivation of the motor takes place after expiration of a third timer.
Kokuo discloses a fuel fired hair drier that includes a control system where “the switching controller is made operative to deenergize the magnet unit to stop supplying fuel gas and the blower is made operative to continue   supplying the blast for the given time interval for cooling the combustor” [paragraph 0084].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Bonnema by deactivating the motor after expiration of a third timer, as taught by Kokuo, in order to cool the combustor [paragraph 0084 of Kokuo].

Allowable Subject Matter

Claims 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722.  The examiner can normally be reached on M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762